Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hurt v. North Carolina, No. 5:15-cv-00194-BO (E.D.N.C. July 1,2015). We dispense with oral argument because the facts and legal contentions are adequately presented in *252the materials before this court and argument would not aid the decisional process.

AFFIRMED.